The opinion of the Court was delivered by
Fenner, J.
Plaintiffs, for one undivided half, and defendant, for the other undivided half, were joint owners of the Eyrie plantation, in the parish of East Carroll, from December 1st, 1873, when plaintiffs acquired their half interest by conveyance from the defendant, to the year 1879, when there took place a judicial partition between them.
Plaintiffs, in their petition herein, aver that in the deed by which defendant sold to them the half of the plantation, he stipulated “ to-pay them six hundred dollars as their half of the rents of said place during the then current year, 1873; that the said Balfour has been in possession of their undivided interests, and has enjoyed tlie use of same, and is indebted to petitioners the rent of said interests during the years 1874-5-6-7 and 8, which were well worth the sum of six hundred dollars per annum,” for which sums they claim judgment against defendant.
The evidence, affecting the decision of the case, consists of—
1st. The deed from defendant to plaintiffs, dated December 1st, 1873, wherein the former conveys to plaintiffs the undivided one-half interest, the consideration of which transfer is declared to be the compromise of certain claims asserted by plaintiffs against the plantation for legacies left them by the will of the common father of plaintiffs and defendant, the amount'of which claims was, by the compromise, fixed at ten thousand dollars. The deed further recites that “in consideration of the said sum of ten thousand dollars so due them, and in consideration of a compromise and settlement, etc., etc., he, the said L. G-. Balfour, makes the above sale, transfer and conveyance, and agrees to pay to said parties the sum of six hundred dollars as their half of' the rents of said place during the current year 1873, they paying one-half of the taxes of the current year on said property.”
*2992nd. The following admissions by the parties, viz.: that the rent of the entire plantation was worth $1200 per annum during the years-1874-5-6-7 and 8; that defendant occupied the dwelling-house on the plantation during the years mentioned; but that his co-proprietors did not offer or seek to occupy any part of the joint property; and that defendant never cultivated more than one-half the plantation, and never, at any time, used more than one-half of it in any way.
I.
Counsel for plaintiffs, in his argument in this Court, basis the right of recovery mainly upon the proposition that the clause quoted above from the deed of conveyance, touching the-rents of 1873, is evidence of a contract of lease for that year, which lease was continued from year to year by tacit reconduction, during the whole term of defendant’s occupancy.
It would require great liberality of construction to reconcile this, position with the allegations of plaintiffs’ petition, which seem very clearly to rest their demand, not upon a contract, but upon a quantum, meruit.
It is not necessary, however, to consider this question too nicely, because, even if properly pleaded, the position is not maintainable • under the evidence. It is self-evident that the existence of a'distinct contract of lease is a necessary condition precedent to the tacit reconduction thereof.
The Code defines the lease of a thing to be “ a contract by which one of the parties binds himself to grant to the other the enjoyment of a thing during a certain time for a certain stipulated price, which the-other binds himself to pay him,"
An agreement to pay a certain sum for the past enjoyment of a thing, which had not been held under any contract of lease express or-implied, is not a lease.
The deed was only executed in December of 1873. Prior to that-' time defendant held as owner, with title admitted on the face of the deed. He agreed to pay them $600, not as rent due by him as a lessee, but as their half of the rents of the place during 1873, the term being the evident equivalent of revenues or rents from others to whom the place might have been possibly leased by him. The consideration of the payment is not the enjoyment of the thing, but is expressly stated,., in the deed itself, to be the compromise and the $10,000 due them thereunder.
The contract presents no element of a lease, and the claim of reconduction has nothing to rest on.
II.
If, on the other hand, plaintiffs’ claim be treated as an equitable-*300demand, on a quantum meruit, founded on a quasi contract, the case falls precisely within the sound and equitable doctrine of Becnel vs. Becnel, 23 An. 150. There, upon a state of facts identical with those •here presented, the Court said: “It is not pretended that the defendant dispossessed plaintiff, or in any manner interfered with the enjoyment of her proprietary interest, or that he cultivated an amount more than equal to his half of the plantation. * * The defendant, having merely administered his proprietary interest, without in the least impairing the •right of his co-proprietor likewise to use and enjoy hers, cannot fairly be said to have undertaken, of his own accord, to manage the affairs -of another, * * incurring all the obligations of an express agency. C. C. 2274.”
This is common sense, and good law. Because some part-owners of a plantation, which, unless occupied and cultivated, runs to ruin, choose •to abandon it, their co-proprietor cannot be prevented from administering his interest therein for its preservation and his own profit; and as long as the former abstain from asserting their rights and he interposes no opposition to their enjoyment of them, they have no legal claim •against him.
The District Court administered complete justice; and the judgment appealed from is, therefore, affirmed, plaintiffs appellants to pay -costs of their appeal.